BAKES, Justice,
dissenting:
The briefs and arguments on rehearing further pointed out that the majority opinion is manifestly in error. On rehearing it was brought to the Court’s attention that the statement in the majority opinion that Andrus, “also gained the impression that such foreclosure would include his farm,” ante at 725, 588 P.2d 453, because of Reed’s mention of a possible foreclosure of Muir-brook’s property in 1974 is not supported by the record and is simply incorrect. Thus, not only is the majority opinion based on a misapprehension of the law, but is also based on a substantial misunderstanding of the facts.